DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted 30 June 2022 has been considered by the Examiner.

	
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 32 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., U.S. Patent Application Publication US 2015/0018194 A1.
Li et al. disclose a glass having the following composition in terms of weight percentages: 51-65% of SiO2, 12.5-22% of Al2O3, 0-12% of MgO, 0-20% of CaO, 0-2.5% of Na2O, 0-1% of K2O, 0-2% of Li2O, 0-3% of TiO2, 0-3% of ZrO2, 0-3% of B2O3, 0-3% of P2O5, 0-1% of Fe2O3, and 0-15% of rare earth oxides. The rare earth oxides can include La2O3, Y2O3, Sc2O3, Nd2O3, CeO2, Ce2O3, Pr2O3, Pm2O3, Sm2O3, EuO, Eu2O3, Gd2O3, Tb2O3, Tm2O3, Dy2O3, Ho2O3, Er2O3, Yb2O3, and Lu2O3. See Abstract and the entire specification, specifically, paragraphs [0024]-[0031] and [0037]-[0050]. Li et al. disclose the glass has a forming temperature of 1250-1415°C and a liquidus temperature of 1190-1515°C. See paragraph [0051]-[0052]. Li et al. disclose glass has a Young’s modulus of greater than or equal to 87 GPa. See paragraph [0103]. Li et al. disclose that the glass has density in the range of 2.58-2.81g/cm3. See the Examples of Table 1. Li et al. disclose that the glass is used to make glass fibers, chopped fibers, strands, rovings, yarns, woven and non-woven fabrics and warp sheets. See paragraphs [0054], [0102], [0109]-[0117], and [0161]. Li et al. disclose that the glass fibers can be used to make a composite material using the glass fibers in the different formats combined in a polymeric resins where the resin can be several different types of resins including thermoset resin and thermoplastic resin. See paragraph [0118]-[0165]. The compositional and property ranges of Li et al. are sufficiently specific to anticipate the glass as recited in claims 32-33. See MPEP 2131.03. Furthermore, Li et al. discloses Example 81, which anticipates the compositional and property ranges of claims 32 and 33. See Table I.

Claims 31 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., U.S. Patent Application Publication US 2013/0244858 A1.
Li et al. disclose a glass having the following composition in terms of weight percentages: 52-67% of SiO2, 10.5-20% of Al2O3, 4-14% of MgO, 10.5-19% of CaO, 0-3% of Na2O, 0-1% of K2O, 0-2% of Li2O, 0-2% of TiO2, 0-2% of ZrO2, 0-1% of B2O3, 0-0.44% of Fe2O3, and 0-0.5% of F-. See Abstract and the entire specification, specifically, paragraphs [0017]-[0033]. Li et al. disclose the glass has a forming temperature of less than 1300°C and a liquidus temperature of less than 1250°C. See paragraph [0039]-[0040]. Li et al. disclose glass has a Young’s modulus of greater than or equal to 75 GPa. See paragraph [0043]. Li et al. disclose that the glass has density in the range of 2.5-2.7 g/cm3. See paragraph [0042]. Li et al. disclose that the glass is used to make glass fibers, chopped fibers, strands, rovings, yarns, woven and non-woven fabrics and warp sheets. See paragraphs [0005], [0008], and [0050]. Li et al. disclose that the glass fibers can be used to make a composite material using the glass fibers in the different formats combined in a polymeric resins where the resin can be several different types of resins including thermoset resin and thermoplastic resin. See paragraph [0010] and [0049].The compositional ranges of Li et al. are sufficiently specific to anticipate the glass as recited in claims 31 and 32. See MPEP 2131.03. Furthermore, Li et al. disclose Example 1, which anticipates the compositional and property ranges of claims 31 and 32 and Example 8, which anticipates the compositional and property ranges of claims 31. See Table 1.

Allowable Subject Matter
Claims 1 and 3-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
24 October 2022